Exhibit 10.1

 

September 9, 2005

 

The Rowe Companies and

the other “Borrowers” party hereto

1650 Tysons Boulevard, Suite 710

McLean, Virginia 22102

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement dated May 15, 2002
(as at any time amended, the “Loan Agreement”), among The Rowe Companies, a
Nevada corporation, Rowe Diversified, Inc., a Delaware corporation, Rowe
Furniture Wood Products, Inc., a California corporation, Rowe Properties, Inc.,
a California corporation, Storehouse, Inc., a Georgia corporation, and Rowe
Furniture, Inc., a Virginia corporation (hereinafter referred to collectively as
“Borrowers” and individually as a “Borrower”), the various financial
institutions (collectively, “Lenders”) named in the Loan Agreement, and Bank of
America, N.A. (as successor-in-interest to Fleet Capital Corporation), in its
capacity as collateral and administrative agent for the Lenders (together with
its successors in such capacity, “Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Loan Agreement.

 

The parties hereto agree that the Loan Agreement is hereby amended by deleting
the definition of “Inventory Formula Amount” in Appendix A to the Loan Agreement
and by substituting in lieu thereof the following:

 

Inventory Formula Amount - on any date of determination thereof, an amount equal
to the lesser of (i) the lesser of (a) $24,000,000 during the period commencing
on September 9, 2005 and ending on October 31, 2005, and $22,000,000 at all
times thereafter or (b) 90% (or such lesser percentage as Agent may in its
reasonable credit judgment determine from time to time) of the net liquidation
value of Eligible Inventory (as determined from time to time based upon
appraisals conducted by Ozer Valuation Services or such other independent
appraisers acceptable to Agent) or (ii) the sum of (a) 16% (or such lesser
percentage as Agent may in its reasonable credit judgment determine from time to
time) of the Value of Eligible Inventory on such date consisting of raw
materials plus (b) the lesser of (1) $2,000,000 or (2) 45% (or such lesser
percentage as Agent may in its reasonable credit judgment determine from time to
time) of the Value of Eligible Inventory on such date consisting of
work-in-process plus (c) 71% (or such lesser percentage as Agent may in its
reasonable credit judgment determine from time to time) of the Value of Eligible
Inventory on such date consisting of retail and manufactured finished goods.



--------------------------------------------------------------------------------

In consideration of Agent’s and Lenders’ willingness to enter into this letter
amendment, Borrowers agree to pay to Agent, for the Pro Rata benefit of Lenders,
an amendment fee in the amount of $21,875 in immediately available funds on the
date hereof.

 

Each Borrower hereby: (i) ratifies and reaffirms the Obligations, each of the
Loan Documents and all of such Borrower’s covenants, duties, indebtedness and
liabilities under the Loan Documents; (ii) acknowledges and stipulates that
(a) the Loan Agreement and the other Loan Documents executed by such Borrower
are legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof, (b) all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower) and (c) the security
interests and Liens granted by such Borrower in favor of Agent are duly
perfected, first priority security interests and Liens (except as otherwise
specifically provided in the Loan Documents); (iii) represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this letter
agreement, that (a) no Default or Event of Default exists on the date hereof,
(b) the execution, delivery and performance of this letter agreement have been
duly authorized by all requisite corporate action on the part of such Borrower,
(c) this letter agreement has been duly executed and delivered by such Borrower
and (d) all of the representations and warranties made by such Borrower in the
Loan Agreement are true and correct on and as of the date hereof; (iv) agrees
that, upon the effectiveness of this letter agreement, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” or words of like import shall
mean and be a reference to the Loan Agreement, as amended by this letter
agreement; (v) agrees that this letter agreement shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default; (vi) agrees that this letter agreement shall be
governed by and construed in accordance with the internal laws of the State of
Georgia; (vii) agrees that this letter agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; (viii) agrees that, except as otherwise expressly provided in this
letter agreement, nothing herein shall be deemed to amend or modify any
provision of the Loan Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect; (ix) agrees that this letter
agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement as herein modified shall
continue in full force and effect; (x) agrees that this letter agreement may be
executed in any number of counterparts and by different parties to this letter
agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement; (xi) agrees that any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto; (xii) agrees to
take such further actions as Agent and Lenders shall reasonably request from
time to time in connection herewith to evidence or give effect to the amendments
set forth herein or any of the transactions contemplated hereby; and (xiii)
agrees that section titles and references used in this letter agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreements among the parties hereto. To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this letter agreement.

 

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

The parties hereto have caused this letter agreement to be duly executed under
seal and delivered by their respective duly authorized officers on the date
first written above.

 

AGENT: BANK OF AMERICA, N.A. (as successor-in-interest to FLEET CAPITAL
CORPORATION)

By:

  /s/    DOUGLAS COWAN        

Title:

  Vice President

 

LENDERS: BANK OF AMERICA, N.A. (as successor-in-interest to FLEET CAPITAL
CORPORATION)

By:

  /s/    DOUGLAS COWAN        

Title:

  Vice President

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.

By:

  /s/    Illegible        

Title:

  Vice Pres.

 

[Signatures continued on following page]

 

3



--------------------------------------------------------------------------------

        BORROWERS:         THE ROWE COMPANIES

ATTEST:

        /s/    GARRY W. ANGLE               By:   /s/    GERALD M.
BIRNBACH         Garry W. Angle, Assistant Secretary           Gerald M.
Birnbach,

[CORPORATE SEAL]

          Chairman of the Board and President         ROWE DIVERSIFIED, INC.

ATTEST:

        /s/    DEBBIE JACKS               By:   /s/    GERALD M.
BIRNBACH         Debbie Jacks, Secretary           Gerald M. Birnbach,

[CORPORATE SEAL]

          Chairman of the Board and President         ROWE FURNITURE WOOD
PRODUCTS, INC.

ATTEST:

        /s/    GARRY W. ANGLE               By:   /s/    GERALD M.
BIRNBACH         Garry W. Angle, Assistant Secretary           Gerald M.
Birnbach,

[CORPORATE SEAL]

          Chairman of the Board and President

 

[Signatures continued on following page]

 

4



--------------------------------------------------------------------------------

        ROWE PROPERTIES, INC.

ATTEST:

        /s/    GARRY W. ANGLE               By:   /s/    GERALD M.
BIRNBACH         Garry W. Angle, Assistant Secretary           Gerald M.
Birnbach,

[CORPORATE SEAL]

          Chairman of the Board and President

 

        STOREHOUSE, INC.

ATTEST:

        /s/    GARRY W. ANGLE               By:   /s/    GERALD M.
BIRNBACH         Garry W. Angle, Assistant Secretary           Gerald M.
Birnbach,

[CORPORATE SEAL]

          Chairman of the Board

 

        ROWE FURNITURE, INC.

ATTEST:

        /s/    GARRY W. ANGLE               By:   /s/    GERALD M.
BIRNBACH         Garry W. Angle, Assistant Secretary           Gerald M.
Birnbach,

[CORPORATE SEAL]

          Chairman of the Board

 

5